Citation Nr: 1548328	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and brother-in-law


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held on April 23, 2013, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id at 5.  In light of the Court's decision in Clemons and the varying respiratory diagnoses provided to the Veteran throughout the pendency of the appeal, the Board recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder, in the July 2013 decision.

In July 2013, the Board remanded the issues of entitlement to service connection for a right and left knee disorder for further development.  That development was completed, and the case was returned to the Board for appellate review.

Also in July 2013, the Board issued a decision denying entitlement to service connection for a respiratory disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2014 Order, the Court vacated the portion of the July 2013 Board decision denying entitlement to service connection for a respiratory disorder, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case for further development in July 2014.  That development was completed, and the case was returned to the Board for appellate review.  

In January 2015, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a physician who is board certified in pulmonary and critical care was rendered in April 2015, with an addendum opinion from that physician provided in May 2015.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the bilateral knees did not arise during or within one year of active military service and is not causally related to military service.

2.  The Veteran has a current respiratory disability, asthma, which is etiologically related to his extended exposure to coal-burning stoves during military service.

3.  The Veteran has not had a respiratory disability of asbestosis at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter sent in October 2009 advised the Veteran of what the evidence must show for service connection, including the elements of a claim, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain, and provided explanations of how VA would assign a disability rating and effective date if service connection was found warranted.  Additional letters also communicating this information were sent in January 2010 and April 2010.  Thus, the duty to notify has been satisfied with regard to these claims.  See Dingess/Hartman, 19 Vet. App. 473.

VA has also fulfilled its duty to assist the Veteran.  VA and private treatment records and service treatment records from the Veteran's period of service with the United States Army Reserves have been associated with the claims file.  Additionally, lay statements from the Veteran and others have been associated with the file, and the Veteran has been afforded the opportunity to present testimony before a member of the Board.

The Board recognizes that a copy of the Veteran's service treatment records from his period of active duty has not been associated with the claims file.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(d) (2015).  In a December 2009 VA Memorandum, the RO detailed its attempts to obtain the active duty service treatment records, and concluded that the Veteran's service treatment records were unavailable for review as they were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The Veteran was sent letters notifying him of the unavailability of these records in July 2011 and November 2011.

In cases where a veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a Veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board must point out, however, that it does not read into O'Hare the presumption that the missing service records would, if they still existed, necessarily support the appellant's claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the appellant's active duty service records are unavailable, the appeal must be decided on the evidence of record.

A number of VA examinations and medical opinions have been provided in connection with the issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the claim for service connection for a respiratory disability, VA examinations and opinions were provided in July 2010, December 2010, January 2012, and October 2012.  Pursuant to the Board's July 2014 remand instructions and direction from the Joint Motion, an additional VA examination was provided in August 2014.  As an adequate VA examination report and opinion was still not of record, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a physician who is board certified in pulmonary and critical care was rendered in April 2015, and an addendum opinion from that physician was provided in May 2015.  The medical expert clearly explained his reasoning for his conclusion regarding the nature and correct diagnosis for the Veteran's current respiratory disability, and provided a well-supported conclusion that the diagnosis identified was at least as likely as not related to the Veteran's active military service.  The pulmonologist also clearly explained how he reached his conclusion that the appropriate diagnosis for the Veteran's current respiratory disorder is asthma as opposed to a number of other diagnoses provided by various physicians throughout the appeal period.  The answers and conclusions provided by the medical expert are found to substantially comply with the Board's remand directives, and therefore, further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board finds that the expert medical opinion is adequate for adjudicatory purposes, and VA has fulfilled its duty to assist in providing examination and medical opinion with respect to this claim.  

Pursuant to the Board's July 2013 remand directives, in August 2013, the Veteran was provided with an additional VA examination of his bilateral knees.  Due to equivocal and contradictory language in the examination report, the Board remanded the appeal of this issue again, in July 2014, for a well-supported supplemental medical opinion which specifically addressed the Veteran's lay statements regarding an in-service injury and continuous symptoms since service.  The Veteran was provided with an additional VA examination in August 2014, and that examination report includes a discussion of the Veteran's contentions and a clearly supported rationale regarding the etiology of the Veteran's current bilateral knee disabilities.  It is therefore found to be adequate for adjudicatory purposes, and also to substantially comply with the July 2014 remand directives, such that additional remand is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the "chronic diseases" enumerated under section 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and military service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 ; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III.  Right and Left Knee Disabilities

The Veteran contends that he has right and left knee disabilities that are etiologically related to his active military service.  Specifically, he asserts that his knee disabilities resulted from training as an airborne soldier at Fort Bragg, training along with the paratroopers, and from an incident in approximately 1954 when he was working as a pole lineman, fell from a 30 foot pole onto his feet, and was sent to the infirmary where they wrapped his knees and put him on light duty for about a week.  The Veteran further asserts that he has had pain to his knees off and on since the 1954 in-service injury.

As an initial matter, VA examination reports include the results of imaging studies which document the presence of degenerative joint disease of the bilateral knees.  The Veteran thus has a current disability for VA service connection purposes.

As noted above, the Veteran's service treatment records from his period of active military service are unavailable for review due to the 1973 fire at the National Personnel Records Center (NPRC) which destroyed the records of numerous veterans.  The Board, however, finds credible the Veteran's description of an in-service event in approximately 1954 wherein he fell from a significant height while working as a pole lineman, was seen at the infirmary and had his knees wrapped, and was placed on limited/light duty for a short period thereafter.  The Veteran's DD Form 214 notes that he served as a polelineman during his active military service.  The circumstances of the 1954 fall described by the Veteran are found to be consistent with his service duties.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the in-service incident described by the Veteran actually occurred, and satisfies the element of an in-service injury for service connection purposes.  

As the evidence demonstrates the presence of current degenerative joint disease of the bilateral knees, and the Board is finding that the Veteran suffered an in-service injury to his knees when he fell from approximately 30 feet while working as a polelineman, the remaining question is whether the former is etiologically related to the latter.

When considering the totality of the evidence of record, the Board finds that weight of the evidence is against a finding that the Veteran's knee disability arose during or is causally related to his active military service.  There has been no evidence presented to show that the Veteran's arthritis was diagnosed during or within one year of service.  Although the Veteran's service treatment records (STRs) from active military service are unavailable, the Veteran has not asserted that he received a diagnosis of arthritis of the knees during his active service, and STRs from the Veteran's subsequent army reserve service that are available and have been associated with the claims file also do not demonstrate the presence of knee pathology immediately following active military service.  In regular reports of medical examination during reserve service, dated August 1974, November 1977, September 1980, January 1985 and May 1987, clinical evaluation of the Veteran was marked as normal for the lower extremities, without any notation of abnormality or defect.  Also, on reports of medical history associated with each examination, the Veteran checked "no" for whether he had ever had or then had bone, joint or other deformity; arthritis, rheumatism, or bursitis; or "trick" or locked knee.  Although the Veteran reported to the August 2013 VA examiner that he did not complain much about anything to avoid repercussions while in the Army reserve, the Board notes that the Veteran did variously indicate, on these reports of medical history, that he had ever had or then had ear, nose or throat trouble; severe tooth or gum trouble; sinusitis; hay fever; head injury; and recurrent back pain.  The fact that the Veteran reported these other conditions undermines his statement to the August 2013 examiner that the reason his reserve STRs lacked evidence regarding his knees was because he tried not to complain about his medical problems.

The Board also finds persuasive an April 2009 private treatment record which noted that the Veteran presented with left knee pain from an injury which occurred one month prior, and which documented x-rays findings showing mild degenerative joint disease/osteoarthritis of the left knee.  The treatment record states that the Veteran did not remember the cause of the injury.  A new patient exam from the same facility, from February 2006, notes that the Veteran had no problems with bones or joints.  The Board finds that these records contradict, and render less credible, the Veteran's later report at the same facility, in September 2009, a few months after he filed a claim for service connection, that he had experienced knee pain since he was discharged from the military.  

Lay statements have also been associated with the file that discuss the progress of the Veteran's knee condition dating back from the early 1980s.  In statements, all dated October 2009, an acquaintance of the Veteran, the Veteran's sister-in-law, and the Veteran's brother-in-law all wrote statements to the effect that they had known the Veteran for approximately 26 years, and that they had always known him to be a very active man.  The Veteran's sister-in-law stated that he worked very hard and recreationally danced, fished, camped, hunted, and worked excessively in the yard, but that recently, approximately a year ago, the Veteran started complaining about his knees, had been forced to slow down, and had begun having difficulties getting around and doing chores.  In a September 2010 statement, the Veteran's wife wrote that she had been married to the Veteran for 24 years, and that he has always had problems with his knees, which had gotten worse with the passing years.  At the April 2013 Board hearing, she further testified that since she knew the Veteran, he would have to brace himself to stand up after squatting.  The Veteran's brother-in-law also testified at the April 2013 Board hearing, stating that when he first met the Veteran, approximately 30 years prior, trying to keep up with the Veteran would wear him out, but that he now has to slow himself down because the Veteran gets winded and has problems with his knees.    

When considering the Veteran's repeated denials of joint/bone/knee deformities or problems in the aforementioned Army reserve reports of medical history, his initial report in February 2006 that he had injured his left knee one month prior and did not know the cause of the injury, and lay statements describing the Veteran as being very active in the 1980s with a noticeable decline in functional ability more than 50 years after separation from service, the Board finds the weight of the evidence is against a finding that the Veteran has experienced recurrent or intermittent symptoms since separation from service.  Although the Veteran is competent to report that he has subjectively experienced symptoms of pain since a 1954 in-service injury, the Board finds more persuasive the Veteran's denials of knee and/or joint complaints throughout his extended reserve service, as documented in reserve STRs from August 1974 through May 1987 and the Veteran's February 2006 statement made for treatment purposes prior to seeking service connection compensation.  

The Board acknowledges that the record contains conflicting medical opinions regarding the onset and etiology of the Veteran's current knee disability, some of which are favorable to the Veteran's claim for entitlement to service connection.  In a November 2011 letter, a doctor who first saw the Veteran in May 2011 noted that the Veteran reported significant injuries to the knees in 1954, when in the military as a paratrooper, with pain off and on since that time, until it worsened significantly and required a left total knee arthroplasty for severe arthritis.  The physician stated that he could not say for certain that there was a direct correlation between the injuries and subsequent arthritis, but that it is a definite possibility, as it is a well-known fact that significant knee trauma is associated with future arthritis.  The doctor continued that with the history of pain hurting him on and off since the injuries without a complete resolutions of symptoms, there is a definite likelihood that there was traumatic injury to the cartilage and/or other structures in the knees at the time of the 1954 injury.  The Veteran was additionally provided with a VA examination in August 2013, where he described his in-service fall, and stated that his knees continued to bother him throughout the years.  The examiner stated that it was impossible to state without resorting to mere speculation that the Veteran's current knee condition was related to the 1954 fall, noting that there were records from the army reserve that do not mention knee problems, but stating that based solely on the history given by the Veteran, it was at least as likely as not that the current knee condition may be related to injury while in service.  

Following remand by the Board, the Veteran was provided with a supplemental VA medical opinion in August 2014.  The examiner stated that he reviewed the claims file and interviewed the Veteran.  The August 2014 examination report includes a medical history which included working as a supervisor for a tire manufacturing company doing office work where he would spend two hours per day on his feet during a regular 40 hour week, coaching little league baseball between 1965 and 1970,  and an extended period serving in the reserve.  He recorded the Veteran's statement that he received injections in both knees from a private physician sometime between 1987 and 2011.  The examiner discussed the lack of any mention of symptoms or conditions relating to the knees in the reserve physical examinations, and noted the Veteran's report that he was required to qualify for reserve service annually, doing sit-ups and a one-mile march.  The examiner opined that the Veteran's current knee condition was less likely than not incurred in or caused by his claimed in-service injury.  The examiner acknowledged the Veteran's credible testimony regarding his in-service fall from 30 feet, followed by knee pain and a one week profile, but found it illogical to suppose that a single injury in the mid-1950s caused arthritis diagnosed in 2011, in the absence of complaints or treatments for the intervening  56 years.  The examiner highlighted that the Veteran reported that he saw a care provider for some knee injections between 1987 and 2011, but noted that no documentation was available.   He found it significant that there was no medical evidence to support the Veteran's contention of continuing symptoms since 1954, and highlighted the fact that the Veteran had a history of gainful employment for 32 years and coaching little league for several years in the 1960s as evidence weighing against the Veteran's allegation that he had endured knee symptoms since 1954.

The Board finds that the August 2014 medical opinion carries greater probative value than the August 2013 VA examiner's opinion and November 2011 private opinion.  As discussed above, the Board finds that a preponderance of the evidence of record weighs against a finding that the Veteran has experienced symptoms of knee pain on either a continuous or intermittent basis since service.  The November 2011 private physician stated that there was a definite possibility of a direct correlation between the Veteran's in-service significant knee trauma and current knee arthritis because it is a well-known fact that significant knee trauma is associated with future arthritis and there was a definite likelihood that there was traumatic injury to the cartilage and/or other structures in the knees from the 1954 injury due to a history of pain hurting him on and off since the injuries without a complete resolutions of symptoms.  As the Board has found the Veteran's assertion of pain since service to be not credible, the physician's reliance on such history significantly decreases the probative value of the conclusion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).  The August 2013 VA examination report is also found to lack probative value, as the opinion that it was at least as likely as not that the current knee condition may be related to the in-service injury was also "based solely on the history given by the Veteran" of continuing knee symptoms since service, and also because the examiner's phrasing that it "may be related" renders the conclusion equivocal in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

The August 2014 VA examination report, by contrast, stated a clear conclusion that the current arthritis of the knees was less likely as not related to the in-service injury, due to the absence of complaints or treatment for the knees in the intervening years, and explained the examiner's reasoning for discounting the Veteran's lay statements regarding continuing symptoms since service.  Although the Board acknowledges that the evidence of record documents a diagnosis of left knee degenerative joint disease in April 2009, as opposed to 2011 as stated by the examiner, this relatively small change (considering the span of time between injury and medical diagnosis is still greater than 50 years in either case) is not found to be so significant as to negatively affect the probative value of the opinion.  Additionally, although the examiner did not comment on the Veteran's prior assertion, made on his VA Form 9, that his assignment as an airborne soldier required jumping out of planes, with the constant impact of hitting the ground tearing up his knees, the Veteran reported to the August 2013 VA examiner that he did a good amount of training along with paratroopers but never actually "jumped."  Therefore, the Board finds the Veteran's statements regarding such jumps to lack credibility due to their inconsistency with other evidence of record, and finds that the evidence does not establish an in-service injury to the knees relating to impact from repeated jumps from planes such as would require the provision of a VA medical opinion on this theory.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the weight of evidence demonstrates that the Veteran's degenerative joint disease of the bilateral knees did not arise during service, the Veteran did not suffer from recurrent knee symptoms on a recurrent basis since separation from service in 1955, and the current knee disability is not causally related to military service.  Therefore, the criteria for service connection on a direct basis have not been met.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Further, as the Veteran's statements regarding continuity of symptomatology have been found not to be credible, and his specific denials of knee symptomatology are documented in reserve STRs in the years following active military service, there is no credible evidence showing that the Veteran's degenerative joint disease of the bilateral knees arose during or within one year of active military service, and entitlement to service connection for arthritis of the knees is also not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In conclusion, when considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is against the Veteran's claim for entitlement to service connection for left and right knee disabilities.  Although the evidence demonstrates that the Veteran has a current knee disability, the most probative evidence of record does not link the current disability to military service on a direct or presumptive basis.  For the foregoing reasons, the Board finds that the claim for service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

IV.  Respiratory Disability

The Veteran asserts that he has a respiratory disability related to his exposure to coal-burning stoves and asbestos while at Ft. Bragg during active military service.  The Veteran indicated that he was exposed to asbestos while living in old barracks at Ft. Bragg, where boiler lines, water pipes and other parts of the barracks were covered in asbestos.  At an August 2014 VA examination, the Veteran reported that he also used asbestos gloves on occasion.

During the relevant appeal period, the Veteran has been provided with a variety of pulmonary diagnoses and medical opinions variously for and against a finding that a current respiratory disability was related to active military service.  In January 2015, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901, in order to provide the Veteran with an adequate medical opinion and to assist the Board in assessing the existing contradictory medical evidence of record.  A medical opinion from a physician who is board certified in pulmonary and critical care (VHA physician) was rendered in April 2015, with an addendum clarifying opinion provided in May 2015.  

As a whole, the April 2015 advisory medical opinion with the May 2015 addendum, includes acknowledgment of the Veteran's assertions regarding exposure to asbestos and coal-burning stoves during military service, a detailed recitation of pertinent medical evidence from treatment and diagnostic testing records in the claims file, and a clear conclusion regarding the nature and etiology of the Veteran's current respiratory disability.

In the April 2015 opinion, the VHA physician stated that the PFT data available demonstrated obstructive change on an earlier study and normal airflow on a later study, which, if accurate and valid, would make asthma a more-likely diagnosis than asbestosis.  He explained that asthma is potentially reversible with treatment, and improvement was noted on bronchodilator therapy.  He further stated that asbestosis is a restrictive lung disease which would demonstrate restrictive abnormalities on PFTs with reduction in TLC, FVC and often DLCO, all of which values had been normal on the Veteran's PFTs to date.  He concluded that the diagnosis of asbestosis was made by an outside treatment provider in early 2010, but this diagnosis was unlikely correct given the lack of restrictive changes on PFTs from February 2010 and 2012.  The report also states that bronchiectasis was noted on a chest CT scan in January 2010.

An addendum advisory medical opinion was provided in May 2015, following a request for clarification from the Board.  The VHA physician explained that many substances could be causal to the fibrotic changes seen in the Veteran's lungs on examination, and that lung scarring is related to exposure via inhalation or ingestion of a substance that can set forth a response in the tissue that leads to inflammation.  The most common offending agents were listed as smoke from burning biomass fuels including coal, cigarette smoke, diesel fumes, viruses, bacteria, metals, various solvents, various dusts including coal and asbestos, and stomach acid from gastroesophageal reflux disease and oral or injectable drugs.  He continued that smoke from coal burning stoves could cause fibrotic changes in the lung if an individual was exposed to a large amount over a long period of time and in an enclosed space.  With regard to the bronchiectasis, the VHA physician reiterated that it is most often related to genetic factors or is a consequence of prior lung infections and/or impaired immune system function, and is unlikely that it was incurred or was related to the Veteran's time in military service.  He concluded, however, that it was at least as likely as not that the Veteran's asthma was incurred in or was otherwise related to his military service, as it could not be stated with a greater than 50 percent probability that the coal combustion exposure during service did not cause this condition.

The Board finds that the VHA advisory medical opinion should be afforded significant probative value, as it was based on a thorough review of the extensive medical evidence of record as well as the Veteran's lay statements, and includes clearly stated rationales for the conclusions stated.  Therefore, the Board finds that the competent evidence of record demonstrates that the Veteran has a current respiratory disability of asthma which is at least as likely as not etiologically related to his in-service exposure to coal-burning stoves.  Service connection for asthma is therefore found warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  

As a final note, the Board finds that a preponderance of the evidence does not demonstrate that the Veteran has suffered from asbestosis during the pendency of the appeal period.  The VHA advisory medical opinion with addendum is found to be the most probative evidence of record on this question, as it clearly explained the basis and medical principles behind the conclusion that the Veteran did not suffer from asbestosis, and is found to outweigh other medical evidence of record diagnosing asbestosis or making statements that diagnostic testing resulted in findings consistent with asbestos exposure, as no such in-depth analysis was provided in those instances.  The Veteran, as a lay person, is also not found to be competent to distinguish between various respiratory disabilities, as this requires evaluation of complex medical testing and complicated bodily processes in order to determine appropriate diagnoses, and therefore cannot provide competent evidence as to the presence of a current disability of asbestosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for asthma is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


